DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 4/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent number 10,098,710 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1 and 3-20 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The invention of claims 1, 3 and 8 disclose kits for providing an orthodontic retainer, which comprises a first and second fixed component which is for attachment to a first or second tooth, a third component with first and second projections which mate with a first and second sockets of the first and second fixed components, where the third component is arched to correspond to an arch along teeth  between the first and second tooth, the third component comprising a removable component or intermediate component which is between the first and second socket, the third component to have an element which comprises a ferrometallic or magnetic material, and a material which comprises a biocompatible coating with biocompatible particles of the magnetic material embedded in combination with all additionally recited claims. 
The closest prior art of record is Rosenthall (US 2015/0335398) which discloses a retainer kit (10), which has a first fixed component (20) as claimed, a second fixed component (30) as claimed, a third component (40) comprising a first and second projection which mates with the first and second fixed component as set forth in figures 6-7 and par 19. Rosenthall fails to disclose the third component being a curved member and the inclusion of a biocompatible coating configured to be applied to a tooth which includes biocompatible particles of at least one of a magnetic material or ferro metallic material. While Hoyberg (US 9,775,687) discloses a coating with magnetized biocompatible particles (col 1, lines 59-61) which can be attached to the tooth (col 4, lines 21-26), but fails to disclose or render obvious an element inserted into the material of the curved member which enables mating with the coated material and the curved member.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772